Exhibit 10.b.i
MASCO CORPORATION
2005 LONG TERM STOCK INCENTIVE PLAN
(Amended May 2009)
     section 1. Purposes.
     The purposes of the 2005 Long Term Stock Incentive Plan (the “Plan”) are to
encourage selected employees of and consultants to Masco Corporation (the
“Company”) and its Affiliates to acquire a proprietary interest in the Company
in order to create an increased incentive to contribute to the Company’s future
success and prosperity, and enhance the ability of the Company and its
Affiliates to attract and retain exceptionally qualified individuals upon whom
the sustained progress, growth and profitability of the Company depend, thus
enhancing the value of the Company for the benefit of its stockholders.
     section 2. Definitions.
     As used in the Plan, the following terms shall have the meanings set forth
below:
     (a) “Affiliate” shall mean any entity in which the Company’s direct or
indirect equity interest is at least twenty percent, and any other entity in
which the Company has a significant direct or indirect equity interest, whether
more or less than twenty percent, as determined by the Committee.
     (b) “Award” shall mean any Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Performance Award, or Dividend Equivalent granted
under the Plan, which may, but need not, be executed by the Participant.
     (c) “Award Agreement” shall mean any agreement, contract or other
instrument or document evidencing any Award granted under the Plan which may,
but need not, be executed by the Participant.
     (d) “Board” shall mean the Board of Directors of the Company.
     (e) “Change in Control” shall mean at any time during a period of
twenty-four consecutive calendar months, the individuals who at the beginning of
such period constitute the Company’s Board, and any new directors (other than
Excluded Directors, as hereinafter defined), whose election by such Board or
nomination for election by stockholders was approved by a vote of at least
two-thirds of the members of such Board who were either directors on such Board
at the beginning of the period or whose election or nomination for election as
directors was previously so approved, for any reason ceasing to constitute at
least a majority of the members thereof. For purposes hereof, “Excluded
Directors” are directors whose (i) election by the Board or approval by the
Board for stockholder election occurred within one year after any “person” or
“group of persons,” as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, commencing a tender offer for, or becoming the beneficial owner
of, voting securities representing 25 percent or more of the combined voting
power of all outstanding voting securities of the Company, other than pursuant
to a tender offer approved by the Board prior to its commencement or pursuant to
stock acquisitions approved by the Board prior to their representing 25 percent
or more of such combined voting power or (ii) initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 or Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of an individual, corporation, partnership, group, associate or other
entity or “person” other than the Board.
     (f) “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
     (g) “Committee” shall mean a committee of the Company’s directors
designated by the Board to administer the Plan and composed of not less than two
directors, each of whom is a “non-employee director,” an “independent director”
and an “outside director,” within the meaning of and to the extent required
respectively by Rule 16b-3, the applicable rules of the NYSE and Section 162(m)
of the Code, and any regulations issued thereunder.

1



--------------------------------------------------------------------------------



 



     (h) “Dividend Equivalent” shall mean any right granted under Section 6(g)
of the Plan.
     (i) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
     (j) “Executive Group” shall mean every person who the Committee believes
may be both (i) a “covered employee” as defined in Section 162(m) of the Code as
of the end of the taxable year in which the Company expects to take a deduction
of the Award, and (ii) the recipient of compensation of more than $1,000,000 (as
such amount appearing in Section 162(m) of the Code may be adjusted by any
subsequent legislation) for that taxable year.
     (k) “Incentive Stock Option” shall mean an Option granted under Section
6(a) of the Plan that is intended to meet the requirements of Section 422 of the
Code, or any successor provision thereto.
     (l) “ Non-Qualified Stock Option” shall mean an Option granted under
Section 6(a) of the Plan that is not intended to be an Incentive Stock Option.
     (m) “NYSE” shall mean the New York Stock Exchange.
     (n) “ Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.
     (o) “Participant” shall mean an employee of or consultant to the Company or
any Affiliate or a director of the Company designated to be granted an Award
under the Plan or, for the purpose of granting Substitute Awards, a holder of
options or other equity based awards relating to the shares of a company
acquired by the Company or with which the Company combines.
     (p) “Performance Award” shall mean any right granted under Section 6(e) of
the Plan.
     (q) “Prior Plan” shall mean the Company’s 1991 Long Term Stock Incentive
Plan.
     (r) “Restricted Period” shall mean the period of time during which Awards
of Restricted Stock or Restricted Stock Units are subject to restrictions.
     (s) “Restricted Stock” shall mean any Share granted under Section 6(d) of
the Plan.
     (t) “Restricted Stock Unit” shall mean any right granted under Section 6(d)
of the Plan that is denominated in Shares.
     (u) “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act, or any successor rule or regulation.
     (v) “Section 16” shall mean Section 16 of the Exchange Act, the rules and
regulations promulgated by the Securities and Exchange Commission thereunder, or
any successor provision, rule or regulation.
     (w) “Shares” shall mean the Company’s common stock, par value $1.00 per
share, and such other securities or property as may become the subject of
Awards, or become subject to Awards, pursuant to an adjustment made under
Section 4(c) of the Plan.
     (x) “Stock Appreciation Right” shall mean any right granted under Section
6(c) of the Plan.
     (y) “Substitute Awards” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
a Company or with which the Company combines.
     section 3. Administration.
     The Committee shall administer the Plan, and subject to the terms of the
Plan and applicable law, the Committee‘s authority shall include without
limitation the power to:
     (i) designate Participants;
     (ii) determine the types of Awards to be granted;
     (iii) determine the number of Shares to be covered by Awards and any
payments, rights or other matters to be calculated in connection therewith;

2



--------------------------------------------------------------------------------



 



     (iv) determine the terms and conditions of Awards and amend the terms and
conditions of outstanding Awards;
     (v) determine how, whether, to what extent, and under what circumstances
Awards may be settled or exercised in cash, Shares, other securities, other
Awards or other property, or canceled, forfeited or suspended;
     (vi) determine how, whether, to what extent, and under what circumstances
cash, Shares, other securities, other Awards, other property and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the holder thereof or of the Committee;
     (vii) determine the methods or procedures for establishing the fair market
value of any property (including, without limitation, any Shares or other
securities) transferred, exchanged, given or received with respect to the Plan
or any Award;
     (viii) prescribe and amend the forms of Award Agreements and other
instruments required under or advisable with respect to the Plan;
     (ix) designate Options granted to key employees of the Company or its
subsidiaries as Incentive Stock Options;
     (x) interpret and administer the Plan, Award Agreements, Awards and any
contract, document, instrument or agreement relating thereto;
     (xi) establish, amend, suspend or waive such rules and regulations and
appoint such agents as it shall deem appropriate for the administration of the
Plan;
     (xii) decide all questions and settle all controversies and disputes which
may arise in connection with the Plan, Award Agreements and Awards;
     (xiii) delegate to a committee of at least two directors of the Company the
authority to designate Participants and grant Awards, and to amend Awards
granted to Participants, but only with respect to Participants who are not
officers or directors of the Company for purposes of Section 16 of the Exchange
Act;
     (xiv) delegate to one or more officers or managers of the Company, or a
committee of such officers and managers, the authority, subject to such terms
and limitations as the Committee shall determine, to cancel, modify, waive
rights with respect to, alter, discontinue, suspend or terminate Awards held by
employees who are not officers or directors of the Company for purposes of
Section 16 of the Exchange Act; provided, however, that any delegation to
management shall conform with the requirements of the NYSE applicable to the
Company and Delaware corporate law; and
     (xv) make any other determination and take any other action that the
Committee deems necessary or desirable for the interpretation, application and
administration of the Plan, Award Agreements and Awards.
     All designations, determinations, interpretations and other decisions under
or with respect to the Plan, Award Agreements or any Award shall be within the
sole discretion of the Committee, may be made at any time and shall be final,
conclusive and binding upon all persons, including the Company, Affiliates,
Participants, beneficiaries of Awards and stockholders of the Company.
     section 4. Shares Available for Awards.
     (a) Shares Available. Subject to adjustment as provided in Section 4(c):
     The maximum number of Shares available for issuance in respect of Awards
made under the Plan shall be 10,893,971 Shares, provided, however, that if for
any reason any Award under the Plan or under the Prior Plan (other than a
Substitute Award) is forfeited, the number of Shares available for issuance in
respect of Awards under the Plan shall be increased by the number of Shares
forfeited. Notwithstanding anything to the contrary contained herein, the
following shall not increase the number of Shares available for issuance in
respect of Awards under the Plan: (i) Shares delivered in payment of an Option,
(ii) Shares withheld by the Company to satisfy any tax withholding obligation,
and (iii) Shares that are repurchased by the Company with Option proceeds. In
addition, Shares covered by an SAR, to the extent that it is exercised and
settled in Shares, and

3



--------------------------------------------------------------------------------



 



regardless of whether or not Shares are actually issued to the Participant upon
exercise of the SAR, shall be considered issued or transferred pursuant to the
Plan. The maximum number of Shares that may be issued and delivered upon vesting
of Restricted Stock or Restricted Stock Units (including Restricted Stock or
Restricted Stock Units issued as Performance Awards pursuant to Section 6(e)
hereof), is 3,383,656. Subject to the foregoing, Shares may be made available
from the authorized but unissued Shares of the Company or from Shares reacquired
by the Company.
     (b) Individual Stock-Based Awards. Subject to adjustment as provided in
Section 4(c), no Participant may receive Options or Stock Appreciation Rights
under the Plan in any calendar year that relate to more than 4,000,000 Shares in
the aggregate; provided, however, that such number may be increased with respect
to any Participant by any Shares available for grant to such Participant in
accordance with this Section 4(b) in any prior years that were not granted in
such prior year. No provision of this Section 4(b) shall be construed as
limiting the amount of any other stock-based or cash-based award which may be
granted to any Participant.
     (c) Adjustments. Upon the occurrence of any dividend or other distribution
(whether in the form of cash, Shares, other securities or other property),
change in the capital or shares of capital stock, recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company or extraordinary transaction or event which affects
the Shares, then the Committee shall have the authority to make such adjustment,
if any, in such manner as it deems appropriate, in (i) the number and type of
Shares (or other securities or property) which thereafter may be made the
subject of Awards, (ii) outstanding Awards including without limitation the
number and type of Shares (or other securities or property) subject thereto, and
(iii) the grant, purchase or exercise price with respect to outstanding Awards
and, if deemed appropriate, make provision for cash payments to the holders of
outstanding Awards; provided, however, that the number of Shares subject to any
Award denominated in Shares shall always be a whole number.
     (d) Substitute Awards. Shares underlying Substitute Awards shall not reduce
the number of shares remaining available for issuance under the Plan for any
purpose.
     section 5. Eligibility.
     Any employee of or consultant to the Company or any Affiliate, or any
director of the Company, is eligible to be designated a Participant.
     section 6. Awards.
     (a) Options. (i) Grant. The Committee is authorized to grant Options to
Participants with such terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine. The Award Agreement
shall specify:
     (A) the purchase price per Share under each Option, provided, however, that
such price shall be not less than 100% of the fair market value of the Shares
underlying such Option on the date of grant (except in the case of Substitute
Awards);
     (B) the term of each Option (not to exceed ten years); and
     (C) the time or times at which an Option may be exercised, in whole or in
part, the method or methods by which and the form or forms (including, without
limitation, cash, Shares, other Awards or other property, or any combination
thereof, having a fair market value on the exercise date equal to the relevant
exercise price) in which payment of the exercise price with respect thereto may
be made or deemed to have been made.
     (ii) Other Terms. Notwithstanding the following terms, the Committee may
impose other terms that may be more or less favorable to the Company as it deems
fit. Unless the Committee shall impose such other terms, the following
conditions shall apply:
     (A) Exercise. A Participant electing to exercise an Option shall give
written notice to the Company, as may be specified by the Committee, of exercise
of the Option and the number of Shares elected for exercise, such notice to be
accompanied by such instruments or documents as may be required by the
Committee, and shall tender the purchase price of the Shares elected for
exercise.

4



--------------------------------------------------------------------------------



 



     (B) Payment. At the time of exercise of an Option payment in full, or
adequate provision therefore, in cash or in Shares or any combination thereof,
at the option of the Participant, shall be made for all Shares then being
purchased.
     (C) Issuance. The Company shall not be obligated to issue any Shares unless
and until:
     (1) if the class of Shares at the time is listed upon any stock exchange,
the Shares to be issued have been listed, or authorized to be added to the list
upon official notice of issuance, upon such exchange, and
     (2) in the opinion of the Company’s counsel there has been compliance with
applicable law in connection with the issuance and delivery of Shares and such
issuance shall have been approved by the Company’s counsel.
     Without limiting the generality of the foregoing, the Company may require
from the Participant such investment representation or such agreement, if any,
as the Company’s counsel may consider necessary in order to comply with the
Securities Act of 1933 as then in effect, and may require that the Participant
agree that any sale of the Shares will be made only in such manner as shall be
in accordance with law and that the Participant will notify the Company of any
intent to make any disposition of the Shares whether by sale, gift or otherwise.
The Participant shall take any action reasonably requested by the Company in
such connection. A Participant shall have the rights of a stockholder only as
and when Shares have been actually issued to the Participant pursuant to the
Plan.
     (D) Mininnuni Vesting. Options may not become fully exercisable prior to
the third anniversary of the date of grant, except as provided in
Section 6(a)(ii)(E) and Section 7(f) below.
     (E) Termination of Eniplovment; Death. If the employment of a Participant
terminates for any reason or if a Participant dies (whether before or after the
normal retirement date), Options shall be or become exercisable only as provided
in (1) through (5) below:
     (1) If such termination is voluntary on the part of the Participant, such
Option may be exercised only if and to the extent such Option was exercisable at
the date of termination and only within thirty days after the date of
termination. Except as so exercised such Option shall expire at the end of such
period.
     (2) If such termination is involuntary on the part of the Participant, such
Option may be exercised only if and to the extent such Option was exercisable at
the date of termination and only within three months after the date of
termination. Except as so exercised such Option shall expire at the end of such
period.
     (3) If an employee retires on or after the normal retirement date, such
Option shall continue to be and become exercisable in accordance with its terms
and the provisions of this Plan.
     (4) If a Participant’s employment is terminated by reason of permanent and
total disability, all unexercisable installments of such Option shall thereupon
become exercisable and shall remain exercisable for the remainder of the Option
term.
     (5) If a Participant dies, all unexercisable installments of such Option
shall thereupon become exercisable and, at any time or times within one year
after such death, the Option may be exercised, as to all or any unexercised
portion of the Option. The Company may decline to deliver Shares to a designated
beneficiary until it receives indemnity against claims of third parties
satisfactory to the Company. Except as so exercised such Option shall expire at
the end of such period.
     (F) The terms of any Incentive Stock Option granted under the Plan shall
comply in all respects with the provisions of Section 422 of the Code, or any
successor provision thereto, and any regulations promulgated thereunder. The
maximum number of Shares that may be awarded as Incentive Stock Options is
7,510,315.
     (b) Restoration Options. The Committee may only grant a Participant a
restoration Option under this Plan with respect to an option granted by the
Company under the Prior Plan, or with respect to a restoration option resulting
from such an option, when the Company is contractually bound to grant such
restoration Option, and the Participant pays the exercise price by delivering
Shares or by attesting to the ownership of such Shares. The

5



--------------------------------------------------------------------------------



 



restoration option is equal to the number of Shares delivered or attested to by
the Participant, and the exercise price shall not be less than 100 percent of
the fair market value of the Shares on the date the restoration option is
granted. A restoration option otherwise will have the same terms as the original
option. Unless the Committee shall otherwise determine, (i) no restoration
option shall be granted unless the recipient is an active employee at the time
of grant and (ii) the number of Shares which are subject to a restoration Option
shall not exceed the number of whole Shares exchanged in payment for the
exercise of the underlying Option. No restoration Options shall otherwise be
granted under this Plan.
     (c) Stock Appreciation Rights. The Committee is authorized to grant Stock
Appreciation Rights to Participants. Subject to the terms of the Plan, a Stock
Appreciation Right granted under the Plan shall confer on the holder thereof a
right to receive, upon exercise thereof, the excess of (i) the fair market value
of one Share on the date of exercise or, if the Committee shall so determine in
the case of any such right other than one related to any Incentive Stock Option,
at any time during a specified period before or after the date of exercise over
(ii) the fair market value on the date of grant. Stock Appreciation Rights may
not fully vest prior to the third anniversary of the date of grant, except as
provided in Sections 6(d)(iv)(B) and 7(f) below.
     Subject to the terms of the Plan, the Committee shall determine the grant
price, which shall not be less than 100% of the fair market value of the Shares
underlying the Stock Appreciation Right on the date of grant, term (not to
exceed ten years), methods of exercise and settlement and any other terms and
conditions of any Stock Appreciation Right and may impose such conditions or
restrictions on the exercise of any Stock Appreciation Right as it may deem
appropriate.
     (d) Restricted Stock and Restricted Stock Units.
     (i) Issuance. The Committee is authorized to grant to Participants Awards
of Restricted Stock, which shall consist of Shares, and Restricted Stock Units
which shall give the Participant the right to receive cash, Shares, other
securities, other Awards or other property, in each case subject to the
termination of the Restricted Period determined by the Committee.
Notwithstanding the following terms, the Committee may impose other terms that
may be more or less favorable to the Company as it deems fit. In the absence of
any such differing provisions, Awards of Restricted Stock and Restricted Stock
Units shall have the provisions described below.
     (ii) Restrictions. The Restricted Period may differ among Participants and
may have different expiration dates with respect to portions of Shares covered
by the same Award. Subject to the terms of the Plan, Awards of Restricted Stock
and Restricted Stock Units shall have such restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive any dividend or other right or
property), which restrictions may lapse separately or in combination at such
time or times, in installments or otherwise (including the achievement of
performance measures as set forth in Section 6(e) hereof), as the Committee may
deem appropriate. Any Shares or other securities distributed with respect to
Restricted Stock or which a Participant is otherwise entitled to receive by
reason of such Shares shall be subject to the restrictions contained in the
applicable Award Agreement. Restricted Stock Awards and Restricted Stock Units
may not fully vest prior to the third anniversary of the date of grant, except
as provided in Sections 6(d)(iv)(B) and 7(f) below. Subject to the
aforementioned restrictions and the provisions of the Plan, a Participant shall
have all of the rights of a stockholder with respect to Restricted Stock.
     (iii) Registration. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee may deem appropriate, including,
without limitation, hook-entry registration or issuance of stock certificates.
     (iv) Termination; Death. If a Participant’s employment terminates for any
reason, all Shares of Restricted Stock or Restricted Stock Units theretofore
awarded to the Participant which are still subject to restrictions shall upon
such termination be forfeited and transferred hack to the Company, except as
provided in clauses (A) and (B) below.
     (A) If an employee ceases to be employed by reason of retirement on or
after normal retirement date, the restrictions contained in the Award of
Restricted Stock or the Restricted Stock Unit shall continue to lapse in the
same manner as though employment had not terminated, subject to clause (B) below
and Sections 6(d)(v) and 7(f).

6



--------------------------------------------------------------------------------



 



     (B) If a Participant ceases to be employed by reason of permanent and total
disability or if a Participant dies, whether before or after the normal
retirement date, the restrictions contained in such Participant’s Award of
Restricted Stock or Restricted Stock Unit shall lapse.
     (C) At the expiration of the Restricted Period, the Company shall deliver
Shares in the case of an Award of Restricted Stock or Shares, cash, securities
or other property, in the case of a Restricted Stock Unit, as follows:
     (1) if an assignment to a trust has been made in accordance with
Section 7(d)(ii)(B), to such trust; or
     (2) if the Restricted Period has expired by reason of death and a
beneficiary has been designated in form approved by the Company, to the
beneficiary so designated; or
     (3) in all other cases, to the Participant or the legal representative of
the Participant’s estate.
     (v) Acceleration. New Awards granted to a Participant in or after the
calendar year in which such Participant attains age 65 will vest in five equal
annual installments or such earlier vesting as may be specified in the Award
Agreement. With respect to an Award granted to a Participant prior to the
calendar year in which the Participant attains age 65, if in the calendar year
in which the Participant attains age 65 the Restricted Period then remaining
thereunder is longer than five years, the Restricted Period shall be shortened
so that commencing in the calendar year that a Participant attains age 66, the
restrictions contained in the Award shall lapse in equal annual installments
such that the Participant shall be fully vested not later than the end of the
calendar year in which the Participant attains age 70.
     (e) Performance Awards.
     (i) The Committee is hereby authorized to grant Performance Awards to
Participants.
     (ii) Subject to the terms of the Plan, a Performance Award granted under
the Plan (A) may be denominated or payable in cash, Shares (including, without
limitation, Restricted Stock or Restricted Stock Units), other securities or
other Awards, and (B) shall confer on the holder thereof rights valued as
determined by the Committee and payable to, or exercisable by, the holder of the
Performance Award, in whole or in part, upon the achievement of such performance
goals during such performance periods as the Committee shall establish. Subject
to the terms of the Plan, the performance goals to be achieved during any
performance period, the length of any performance period, the amount of any
Performance Award granted and the amount of any payment or transfer to be made
pursuant to any Performance Award shall be determined by the Committee. Unless
the Committee determines otherwise, the performance period relating to any
Performance Award shall be at least one calendar year commencing January 1 and
ending December 31 (except in circumstances in connection with a Change in
Control, in which event the performance period may be shorter than one year).
     (iii) Every Performance Award to a member of the Executive Group shall, if
the Committee intends that such Award should constitute “qualified
performance-based compensation” for purposes of Section 162(m) of the Code,
include a pre-established formula, such that payment, retention or vesting of
the Award is subject to the achievement during a performance period or periods,
as determined by the Committee, of a level or levels, as determined by the
Committee, of one or more performance measures with respect to the Company or
any of its Affiliates, including the following: (A) net income, (B) return on
assets, (C) revenues, (D) total shareholder return, (E) earnings per share;
(F) return on invested capital, or (G) cash flow; each as determined in
accordance with generally accepted accounting principles, where applicable, as
consistently applied by the Company. The following shall be excluded in
determining whether any performance criterion has been attained: losses
resulting from discontinued operations, extraordinary losses (in accordance with
generally accepted accounting principles, as currently in effect), the
cumulative effect of changes in accounting principles and other unusual,
non-recurring items of loss that are separately identified and quantified in the
Company’s audited financial statements. Performance measures may vary from
Performance Award to Performance Award and from Participant to Participant and
may be established on a stand-alone basis, in tandem or in the alternative. For
any Performance Award, the maximum amount that may be delivered or earned in
settlement of all such Awards granted in any year shall be (x) if and to the
extent that such Awards are denominated in Shares, 2,000,000 Shares (subject to
adjustment as provided in Section 4(c)) and (y) if and to the extent that such
Awards are denominated in cash, $10,000,000. Notwithstanding any provision of
the Plan

7



--------------------------------------------------------------------------------



 



to the contrary, the Committee shall not be authorized to increase the amount
payable under any Award to which this Section 6(e)(iii) applies upon attainment
of such pre-established formula.
     (f) Dividend Equivalents. The Committee is authorized to grant to
Participants Awards under which the holders thereof shall be entitled to receive
payments equivalent to dividends or interest with respect to a number of Shares
determined by the Committee, and the Committee may provide that such amounts (if
any) shall be deemed to have been reinvested in additional Shares or otherwise
reinvested. Subject to the terms of the Plan, such Awards may have such terms
and conditions as the Committee shall determine.
     (g) Termination of Employment. Except as otherwise provided in the Plan or
determined by the Committee,
     (i) Awards granted to, or otherwise held by, employees will terminate,
expire and be forfeited upon termination of employment, which shall include a
change in status from employee to consultant and termination by reason of the
fact that an entity is no longer an Affiliate, and
     (ii) a Participant’s employment shall not be considered to be terminated
(A) in the case of approved sick leave or other approved leave of absence (not
to exceed one year or such other period as the Committee may determine), or
(B) in the case of a transfer among the Company and its Affiliates.
     (h) Termination of Awards. Notwithstanding any of the provisions of this
Plan or instruments evidencing Awards granted hereunder, other than the
provisions of Section 7(f), the Committee may terminate any Award (including the
unexercised portion of any Option and any Award of Restricted Stock or
Restricted Stock Units which remains subject to restrictions) concurrently with
or at any time following termination of employment regardless of the reason for
such termination of employment if the Committee shall determine that the
Participant has engaged in any activity detrimental to the interests of the
Company or an Affiliate.
     section 7. General.
     (a) No Cash Consideration for Awards. Awards may be granted for no cash
consideration or for such minimal cash consideration as may be required by
applicable law.
     (b) Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution for any other Award or any award granted under
any other Plan of the Company or any Affiliate. Awards granted in addition to or
in tandem with other Awards or in addition to or in tandem with awards granted
under another Plan of the Company or an Affiliate, may be granted either at the
same time as or at a different time from the grant of such other Awards or
awards.
     (c) Forms of Payment Under Awards. Subject to the terms of the Plan and of
any applicable Award Agreement, payments or transfers to be made by the Company
or an Affiliate upon the grant, exercise, or payment of an Award may be made in
such form or forms as the Committee shall determine, including, without
limitation, cash, Shares, other securities, other Awards, or other property, or
any combination thereof, and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents in respect of installment or deferred payments.
     (d) Limits on Transfer of Awards. Awards cannot be transferred, except the
Committee is hereby authorized to permit the transfer of Awards under the
following terms and conditions and with such additional terms and conditions, in
either case not inconsistent with the provisions of the Plan, as the Committee
shall determine:
     (1) No Award or right under any Award may be sold, encumbered, pledged,
alienated, attached, assigned or transferred in any manner and any attempt to do
any of the foregoing shall be void and unenforceable against the Company.
     (ii) Notwithstanding the provisions of Section 7(d)(i) above: (A) 

          An Option may be transferred:
     (1) to a beneficiary designated by the Participant in writing on a form
approved by the Committee;

8



--------------------------------------------------------------------------------



 



     (2) by will or the applicable laws of descent and distribution to the
personal representative, executor or administrator of the Participant’s estate;
or
     (3) to a revocable grantor trust established by the Participant for the
sole benefit of the Participant during the Participant’s life, and under the
terms of which the Participant is and remains the sole trustee until death or
physical or mental incapacity. Such assignment shall be effected by a written
instrument in form and content satisfactory to the Committee, and the
Participant shall deliver to the Committee a true copy of the agreement or other
document evidencing such trust. If in the judgment of the Committee the trust to
which a Participant may attempt to assign rights under such an Award does not
meet the criteria of a trust to which an assignment is permitted by the terms
hereof, or if after assignment, because of amendment, by force of law or any
other reason such trust no longer meets such criteria, such attempted assignment
shall be void and may be disregarded by the Committee and the Company and all
rights to any such Options shall revert to and remain solely with the
Participant. Notwithstanding a qualified assignment, for the purpose of
determining compensation arising by reason of the Option, the Participant, and
not the trust to which rights under such an Option may be assigned, shall
continue to be considered an employee or consultant, as the case may be, of the
Company or an Affiliate, but such trust and the Participant shall be bound by
all of the terms and conditions of the Award Agreement and this Plan. Shares
issued in the name of and delivered to such trust shall be conclusively
considered issuance and delivery to the Participant.
     (B) A Participant may assign or transfer rights under an Award of
Restricted Stock or Restricted Stock Units:
     (1) to a beneficiary designated by the Participant in writing on a form
approved by the Committee;
     (2) by will or the applicable laws of descent and distribution to the
personal representative, executor or administrator of the Participant’s estate;
or
     (3) to a revocable grantor trust established by the Participant for the
sole benefit of the Participant during the Participant’s life, and under the
terms of which the Participant is and remains the sole trustee until death or
physical or mental incapacity. Such assignment shall be effected by a written
instrument in form and content satisfactory to the Committee, and the
Participant shall deliver to the Committee a true copy of the agreement or other
document evidencing such trust. If in the judgment of the Committee the trust to
which a Participant may attempt to assign rights under such an Award does not
meet the criteria of a trust to which an assignment is permitted by the terms
hereof, or if after assignment, because of amendment, by force of law or any
other reason such trust no longer meets such criteria, such attempted assignment
shall be void and may be disregarded by the Committee and the Company and all
rights to any such Awards shall revert to and remain solely with the
Participant. Notwithstanding a qualified assignment, for the purpose of
determining compensation arising by reason of the Award, the Participant, and
not the trust to which rights under such an Award may be assigned, shall
continue to be considered an employee or consultant, as the case may be, of the
Company or an Affiliate, but such trust and the Participant shall be bound by
all of the terms and conditions of the Award Agreement and this Plan. Shares
issued in the name of and delivered to such trust shall be conclusively
considered issuance and delivery to the Participant.
     (iii) The Committee, the Company and its officers, agents and employees may
rely upon any beneficiary designation, assignment or other instrument of
transfer, copies of trust agreements and any other documents delivered to them
by or on behalf of the Participant which they believe genuine and any action
taken by them in reliance thereon shall be conclusive and binding upon the
Participant, the personal representatives of the Participant’s estate and all
persons asserting a claim based on an Award. The delivery by a Participant of a
beneficiary designation, or an assignment of rights under an Award as permitted
hereunder, shall constitute the Participant’s irrevocable undertaking to hold
the Committee, the Company and its officers, agents and employees harmless
against claims, including any cost or expense incurred in defending against
claims, of any person (including the Participant) which may be asserted or
alleged to be based on an Award subject to a

9



--------------------------------------------------------------------------------



 



beneficiary designation or an assignment. In addition, the Company may decline
to deliver Shares to a beneficiary until it receives indemnity against claims of
third parties satisfactory to the Company.
     (e) Share Certificates. All certificates for, or other indicia of, Shares
or other securities delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares or other securities are then listed
and any applicable Federal or state securities laws, and the Committee may cause
a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
     (f) Change in Control.
     (i) Notwithstanding any of the provisions of this Plan or instruments
evidencing Awards granted hereunder, upon a Change in Control of the Company the
vesting of all rights of Participants under outstanding Awards shall be
accelerated and all restrictions thereon shall terminate in order that
Participants may fully realize the benefits thereunder. Such acceleration shall
include, without limitation, the immediate exercisability in full of all Options
and the termination of restrictions on Restricted Stock and Restricted Stock
Units. Further, in addition to the Committee’s authority set forth in
Section 4(c), the Committee, as constituted before such Change in Control, is
authorized, and has sole discretion, as to any Award, either at the time such
Award is made hereunder or any time thereafter, to take any one or more of the
following actions: (A) provide for the purchase of any such Award, upon the
Participant’s request, for an amount of cash equal to the amount that could have
been attained upon the exercise of such Award or realization of the
Participant’s rights had such Award been currently exercisable or payable;
(B) make such adjustment to any such Award then outstanding as the Committee
deems appropriate to reflect such Change in Control; and (C) cause any such
Award then outstanding to be assumed, or new rights substituted therefore, by
the acquiring or surviving corporation after such Change in Control.
Notwithstanding the foregoing and the terms of any Award Agreement, such
acceleration of vesting and lapse of any Restricted Period shall not accelerate
the time of payment of any Award, other than an Option, constituting deferred
compensation not exempt from Section 409A of the Internal Revenue Code.
     (ii) (A) In the event that subsequent to a Change in Control it is
determined that any payment or distribution by the Company to or for the benefit
of a Participant, whether paid or payable or distributed or distributable
pursuant to the terms of this Plan or otherwise, other than any payment pursuant
to this Section 7(f)(ii)(A) (a “Payment”), would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then such
Participant shall be entitled to receive from the Company, within 15 days
following the determination described in (2) below, an additional payment
(“Excise Tax Adjustment Payment”) in an amount such that after payment by such
Participant of all applicable Federal, state and local taxes (computed at the
maximum marginal rates and including any interest or penalties imposed with
respect to such taxes), including any Excise Tax, imposed upon the Excise Tax
Adjustment Payment, such Participant retains an amount of the Excise Tax
Adjustment Payment equal to the Excise Tax imposed upon the Payments.
     (B) All determinations required to be made under this Section 7(f)(ii),
including whether an Excise Tax Adjustment Payment is required and the amount of
such Excise Tax Adjustment Payment, shall be made by PricewaterhouseCoopers LLP,
or such other national accounting firm as the Company, or, subsequent to a
Change in Control, the Company and the Participant jointly, may designate, for
purposes of the Excise Tax, which shall provide detailed supporting calculations
to the Company and the affected Participant within 15 business days of the date
of the applicable Payment. Except as hereinafter provided, any determination by
PricewaterhouseCoopers LLP, or such other national accounting firm, shall be
binding upon the Company and the Participant. As a result of the uncertainty in
the application of Section 4999 of the Code that may exist at the time of the
initial determination hereunder, it is possible that (x) certain Excise Tax
Adjustment Payments will not have been made by the Company which should have
been made (an “Underpayment”), or (y) certain Excise Tax Adjustment Payments
will have been made which should not have been made (an “Overpayment”),
consistent with the calculations required to be made hereunder. In the event of
an Underpayment, such Underpayment shall be promptly paid by the Company to or
for the benefit of the affected Participant. In the event that the Participant
discovers that an Overpayment shall have occurred, the amount thereof shall be
promptly restored to the Company.

10



--------------------------------------------------------------------------------



 



     (g) Cash Settlement. Notwithstanding any provision of this Plan or of any
Award Agreement to the contrary, any Award outstanding hereunder may at any time
be cancelled in the Committee’s sole discretion upon payment of the value of
such Award to the holder thereof in cash or in another Award hereunder, such
value to be determined by the Committee in its sole discretion.
     (h) Option Repricing. Except as provided in Section 4(c) and in connection
with the granting of a Substitute Award, no outstanding Option may be cancelled
and replaced with an Option having a lower exercise price.
     section 8. Amendment and Termination.
     Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award Agreement or in the Plan:
     (a) Amendments to the Plan. The Board may amend the Plan and the Board or
the Committee may amend any outstanding Award; provided, however, that: (I) no
Plan amendment shall be effective until approved by stockholders of the Company
(i) if any stockholder approval thereof is required in order for the Plan to
continue to satisfy the conditions of the applicable rules and regulations that
the Committee has determined to be necessary to comply with, and (ii) if such
Plan amendment would materially (A) increase the number of Shares available
under the Plan or issuable to a Participant (other than a change in the number
of Shares made in connection with an event described in Section 4(c) hereof),
(B) change the types of Awards that may be granted under the Plan, (C) expand
the class of persons eligible to receive Awards under the Plan, or (D) reduce
the price at which an Option is exercisable (other than in connection with an
event described in Section 4(c) hereof or the granting of a Substitute Award),
and (II) without the consent of affected Participants no amendment of the Plan
or of any Award may impair the rights of Participants under outstanding Awards.
     (h) Waivers. The Committee may waive any conditions to the Company’s
obligations or rights of the Company under any Award theretofore granted,
prospectively or retroactively, without the consent of any Participant.
(c) Adjustments of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee shall be authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4(c) hereof) affecting the Company, any Affiliate, or the financial
statements of the Company or any Affiliate, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits to be made available under the Plan;
provided, however, no such adjustment shall be made to an Award granted under
Section 6(e)(iii) if the Committee intends such Award to constitute “qualified
performance-based compensation” unless such adjustment is permitted under
Section 162(m) of the Code.
     section 9. Correction of Defects, Omissions, and Inconsistencies The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to effectuate the Plan.
     section 10. General Provisions.
     (a) No Rights to Awards. No Participant or other person shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Participants or holders or beneficiaries of Awards
under the Plan. The terms and conditions of Awards of the same type and the
determination of the Committee to grant a waiver or modification of any Award
and the terms and conditions thereof need not be the same with respect to each
Participant.
     (b) Withholding. The Company or any Affiliate shall be authorized to
withhold from any Award granted or any payment due or transfer made under any
Award or under the Plan the amount (in cash, Shares, other securities, other
Awards or other property) of withholding taxes due in respect of an Award, its
exercise or any payment or transfer under such Award or under the Plan and to
take such other action as may be necessary in the opinion of the Company or
Affiliate to satisfy all obligations for the payment of such taxes.

11



--------------------------------------------------------------------------------



 



     (c) No Limit on Other Compensation Arrangements. Nothing contained in the
Plan shall prevent the Company or any Affiliate from adopting or continuing in
effect other or additional compensation arrangements, including the grant of
options and other stock-based awards, and such arrangements may be either
generally applicable or applicable only in specific cases.
     (d) No Right to Employment or Service. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ or
service of the Company or any Affiliate. Further, the Company or an Affiliate
may at any time dismiss a Participant from employment or service, free from any
liability, or any claim under the Plan, unless otherwise expressly provided in
the Plan or in any Award Agreement or in any other agreement binding the
parties.
     (e) Governing Law. The validity, construction and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Michigan and applicable Federal law.
     (f) Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal or unenforceable in any jurisdiction or as
to any person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.
     (g) No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
person. To the extent that any person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.
     (h) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares, or whether such fractional Shares or any rights
thereto shall be cancelled, terminated or otherwise eliminated.
     (i) Headings. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
     section 11. Term.
     The Plan shall be effective as of the date of its approval by the Company’s
stockholders and no Awards shall be made under the Plan after May 10, 2015.

12